DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 6 is objected to because of the following informalities: on line 1, please delete: “step of” after “the”. 
Claim 7 is objected to because of the following informalities: on line 1, please delete: “step of” after “the”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chirp generator” of claim 1, and “a clock unit”, “dechirp unit”, and “a synchronism correction unit” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiscock (US 8,971,379) (IDS).
a)	Regarding claim 1, Hiscock disclose a transmitter for chirp-modulated radio signals (Fig. 5) comprising a chirp generator (502) configured to generate a series of chirp signals, wherein each chirp carries an element of information encoded as a cyclic shift, and has a phase encoding an error correction code dependent from the cyclic shift of the chirp (Col 4, L63-Col 5, L30), the transmitter further comprising a modulator (phase modulator) configured to modulate the series of chirp signals onto a radio signal and a radio transmitter, transmitting the radio signal (Col 10, L51-53; abstract).
b)	Regarding claim 10, a method of transmitting data as chirp-modulated radio signals, comprising: 
generating a series of chirps having each a cyclic shift encoding data and a phase (abstract); wherein the phase of each chirp encodes an error correction code dependent from the cyclic shift of the chirp (Col 4, L63-Col 5, L30); 
transmitting the series of chirps in a radio signal (Col 10, L51-53).

Allowable Subject Matter
Claims 5, 8 and 9 are allowed.
s 2-4, 6, 7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to chirp signal transmitter and receiver. Prior art US 5,619,527 Kuroyanagi et al disclose a spread spectrum system for receiving chip signal. However, none of the prior art teach or suggest the receiver for receiving a chirp signal comprising a clock unit and a demodulator configured for demodulating a series of received chirp signal, the demodulator having a dechirp unit, configured for determining a cyclic shift of each received chirp relative to a base chirp and an error correction code based on a phase of the received chirp, the receiver having a synchronism correction unit configured to detect and/or correct an error in the clock unit based on the error correction code.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,530,628 Yoo et al disclose LoRa communication system. US 2019/0056478 Millar discloses chirp generator. US 2005/0058218 Jenkins discloses chirp modulation.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         March 7, 2022
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632